DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert R. Morton (Reg. No. 67863) on 04/26/2022.
The application has been amended as follows:
1.	(Currently Amended) A method comprising:
determining, by a roaming subscriber, that a visited wireless local area network is a chargeable network;
	performing a first pre-association query for a first identity realm;
obtaining, based on the first pre-association query for the first identity realm, first charging policy metadata comprising first charging information for first charging policies associated with the first identity realm; 
	performing a second pre-association query for at least one second identity realm;
obtaining, based on the second pre-association query for the at least one second identity realm, second charging policy metadata comprising second charging information for second charging policies associated with the at least one second identity realm, wherein performing the first pre-association query and obtaining the first charging policy metadata and performing the second pre-association query and obtaining the second charging policy metadata are performed before performing a wireless local area access network authentication and association with the visited wireless local area network;
	selecting, by the roaming subscriber, an identity realm through which to connect to the visited wireless local area network based on the first charging policy metadata for the first identity realm and the second charging policy metadata for the at least one second identity realm; and
	connecting to the visited wireless local area network using the selected identity realm.
 3.	(Canceled)
4.	(Canceled)
15.	(Currently Amended) One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations, comprising:
	determining, by a roaming subscriber, that a visited wireless local area network is a chargeable network;
	performing a first pre-association query for a first identity realm;
obtaining, based on the first pre-association query for the first identity realm, first charging policy metadata comprising first charging information for first charging policies associated with the first identity realm;
	performing a second pre-association query for at least one second identity realm;
obtaining, based on the second pre-association query for the at least one second identity realm, second charging policy metadata comprising second charging information for second charging policies associated with the at least one second identity realm, wherein performing the first pre-association query and obtaining the first charging policy metadata and performing the second pre-association query and obtaining the second charging policy metadata are performed before performing a wireless local area access network authentication and association with the visited wireless local area network;
	selecting, by the roaming subscriber, an identity realm through which to connect to the visited wireless local area network based on the first charging policy metadata for the first identity realm and the second charging policy metadata for the at least one second identity realm; and
	connecting to the visited wireless local area network using the selected identity realm.

17.	(Canceled)

19.	(Currently Amended) An apparatus comprising:
	at least one memory element for storing data; and
	at least one processor for executing instructions associated with the data, wherein executing the instructions causes the apparatus to perform operations, comprising:
	determining that a visited wireless local area network is a chargeable network;
	performing a first pre-association query for a first identity realm;
obtaining, based on the first pre-association query for the first identity realm, first charging policy metadata comprising first charging information for first charging policies associated with the first identity realm;
	performing a second pre-association query for at least one second identity realm;
obtaining, based on the second pre-association query for the at least one second identity realm, second charging policy metadata comprising second charging information for second charging policies associated with the at least one second identity realm, wherein performing the first pre-association query and obtaining the first charging policy metadata and performing the second pre-association query and obtaining the second charging policy metadata are performed before performing a wireless local area access network authentication and association with the visited wireless local area network;
selecting an identity realm through which to connect to the visited wireless local area network based on the first charging policy metadata for the first identity realm and the second charging policy metadata for the at least one second identity realm; and
	connecting to the visited wireless local area network using the selected identity realm.

20.	(Canceled)

24.	(New)	The apparatus of Claim 19, wherein the selecting is based additionally on one or more charging profiles associated with at least one of the first identity realm or the at least one second identity realm that are provisioned on the apparatus.

Allowable Subject Matter
Claims 1-2, 5-16, 18-19 and 21-24 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 03/08/2022 and Examiner’s amendment, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KHAWAR IQBAL/Primary Examiner, Art Unit 2643